PER CURIAM.
Petition for writ of mandate filed herein by Gerald F. Davis, an inmate of the Montana State Prison, appearing pro se.
Petitioner seeks such writ against the District Court of Gallatin County to require appointment of counsel to represent him upon his appeal to this court.
This Court has received copy of an order entered in the aforesaid District Court directing the preparation and filing of a copy of the judgment role upon such appeal with the Supreme Court, and another copy for use of petitioner, all without cost or fees to petitioner. Such order contains the further provision that if petitioner desires an attorney to aid and represent him upon his appeal, that such appointment would be made upon petitioner’s application to such District Court.
Since the relief sought is available to petitioner upon application in the District Court no reason exists for further consideration of the petition and it is ordered dismissed.
Dated this 29th day of March 1962.